Title: To James Madison from William Jarvis, 7 September 1803 (Abstract)
From: Jarvis, William
To: Madison, James


7 September 1803, Lisbon. Encloses a copy of his letter to JM sent by Captain Cook of the ship Fox. The removal of Almeida and the rumored dismissal of Rodrigo have resulted in “no obvious political consequences.” A British sloop of war that arrived in Lisbon “five or six Days ago … this morning went to Sea” after first making “a Sweep of all the Seamen they could find on Shore, among which were two Americans, one of whom was released, as you will see by the inclosed Protest.” “Thus we see how much the neutrality of the Ports of the weaker Powers are respected.” Will address the minister about this affair but does not expect satisfaction. Hopes “a timely complaint” may prevent future problems. “The exclusion of Privateers will certainly operate much more favorably for the English than the French.” French warships do not stop at Lisbon, “but it is well adapted for their Privateers to put into for refreshments.” Encloses duplicate extracts of “a protest for impressments made from the Ship Fox of Boston and Brig Hector of Salem & three dispatches.”
 

   
   RC (DNA: RG 59, CD, Lisbon, vol. 2). 2 pp. Enclosures not found, but see Jarvis to JM, 19 Sept. 1803, and nn.



   
   A full transcription of this document has been added to the digital edition.

